DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of group I in the reply filed on May 31, 2022 is acknowledged.  The traversal is on the ground(s) that “the pending claims satisfy the requirement of unity of invention”.  This is not found persuasive because:
PCT Rule 13.2 states:
Where a group of inventions is claimed in one and the same international application, the requirement of unity of invention referred to in Rule 13.1 shall be fulfilled only when there is a technical relationship among those invention involving one or more of the same or correspondingly “special technical features” that define a contribution which each of the claimed inventions, considered as a while, makes over the prior art.

Thus, only two criteria must be satisfied to fulfill the unity of invention requirements between multiple invention under PCT Rule 13.2.  First, there must be “[A] technical relationship among those inventions involving one or more of the same or corresponding “special technical features.” Second, these same or corresponding “special technical features”, if present must define “[A] contribution which each of the claimed inventions, considered as a whole, makes over the prior art”.
Applicants remarks do not address either of the two criteria and as such are not convincing to any error in the holding of lack of unity. 
Each of the inventions of group I recite “a radiation filter for reducing transmission of an unwanted wavelength of radiation, the radiation filter comprising zirconium and SiN3” and group II recited “a method of manufacturing a radiation sensor” having steps of forming a photodiode in an epitaxial layer on a substrate; forming circuit elements that are connected to the photodiode; forming a passivation layer on the epitaxial layer and forming a radiation filter comprising zirconium and SiN3 on the passivation layer”.  Claim 1 is silent with respect to these technical features.  There are no common technical features between groups I and II.  As such, the first criteria for unity of invention has not been fulfilled.  On this basis, the requirements of unity of invention between inventions I and II have not been satisfied.  Accordingly, withdrawal of the Examiner’ lack of unity requirement is not appropriate. 
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Apetz et al (US 2006/0245044 A1).
As to claim 1,  Apetz discloses a radiation filter (10) for reducing transmission of an unwanted wavelength of radiation (see paragraph [0055]) and comprising all features of the instant claim such as: having zirconium and silicon nitride or a combination thereof (see paragraph [0057]).
As to claim 13, the radiation layer has an anti-reflection layer (18) for increasing the transmission of at least one wavelength of radiation through the radiation filter.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8-11, 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Van Herpen et al (US 2011/0149262 A1) in view of Wang et al (U.S.Pat. 9,348,214).
With respect to claims 1-4 and 6, 13-16, Van Herpen discloses a radiation filter (30) for reducing transmission of an unwanted wavelength of radiation (see paragraph [0012]) and comprising substantially all of the limitations of the claims such as:

    PNG
    media_image1.png
    325
    319
    media_image1.png
    Greyscale

a first layer; a second layer, a third layer and a fourth layer (31-34; see figure 3) and an anti-reflection layer/absorbing layer (31; 32) on the top of the filter (see paragraph [0016]) for increasing the transmission of at least one wavelength of radiation through the filter (see abstract); and a capping layer (34) is considered as a protective layer selected from SiN for reducing damage to the radiation filter caused by hydrogen radicals (see paragraph [0059]).  Van Herpen does not specifically disclose the radiation filter having Zirconium and SiN3.       However, Herpen clearly suggests that the absorbing substrate layer/anti-reflection layer may be SiO2, Al2O3, Si, , ZrC, Ge, ZnS, YF or YF  or TaN or any absorbing material may be used (see [0055-0059]).  Furthermore, a radiation filter made by Zirconium and SiN3 is well known in the art.  For example, Wang discloses a radiation filter having multilayers and each of the one or more multilayers made of Zircornium, Boron, Silicon, or Silicide, etc.… (see col.2, lines 40-43).   In view of such teachings, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to select proper materials such as: Zirconium and SiN3 or any desired materials for each of the layers as suggested by Wang to make the radiation filter of Van Herpen for the purpose of reducing transmission of an unwanted wavelength as intended.  Also, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
As to claims 8-11, Van Herpen does not expressly disclose specific ranges of the thicknesses of the first, second, third and fourth layers, as recited in the claims. Wang suggests that “layer thicknesses are chosen to achieve appropriate transmission” (see col.7, lines 20-25).  In view of such teachings, it would have been obvious to a skilled artisan before the effective filling date of the claimed invention to select a proper thickness for each of the first, second, third and fourth layers of the radiation of Van Herpen as suggested by Wang for the purpose of achieving appropriate transmission, as intended.  Also, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. 

7.	Claims 17-19, 21-22, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Apetz et al (US 2006/0245044 A1) in view of Nihtianov et al (US 2015/0294998 A1).
	As to claims 17-19, 21-22 and 24, Apetz discloses a radiation filter for reducing transmission of an unwanted wavelength of radiation and comprising substantially all of the limitations of the instant claims.  Apetz does not expressly discloses the radiation filter used in a radiation sensor having a passivation layer; a photodiode layer and circuit elements, as recited.  These features are well known per se.  Nihtianov discloses a radiation sensor having a passivation layer (68); a photodiode layer (52) and circuit elements (55) (see figure 4).  It would have been obvious to a skilled artisan to employ the radiation filter as taught by Apetz into the radiation sensor of Nihtianov for the purpose of detecting a wavelength of a lithographic apparatus since it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).

Prior Art Made of Record
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ventola et la (US 2015/0285967 A1) and Roobol et al (U.S.Pat. 10,976,265) have been cited for disclosing radiation filters and each of which comprises substantially all of the limitations of the instant claims.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG HENRY NGUYEN whose telephone number is (571)272-2124. The examiner can normally be reached Monday-Friday 7:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Minh Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HUNG HENRY NGUYEN
Primary Examiner
Art Unit 2882



Hvn
7/10/22

/HUNG V NGUYEN/            Primary Examiner, Art Unit 2882